Case 2:19-cv-00327-HCN-CMR Document 26-3 Filed 02/05/21 PageID.100 Page 1 of 2




                       EXHIBIT C
Case 2:19-cv-00327-HCN-CMR Document 26-3 Filed 02/05/21 PageID.101 Page 2 of 2


   From:                Dave Dibble
   To:                  Austin Egan
   Cc:                  Rick Thaler
   Subject:             RE: Delta/Finneman"s - Delta"s Discovery Response
   Date:                Monday, December 28, 2020 3:06:48 PM


  Great. Thanks, Austin. Happy new year to you as well.

  From: Austin Egan [mailto:austin@stavroslaw.com]
  Sent: Monday, December 28, 2020 12:52 PM
  To: Dave Dibble
  Cc: Rick Thaler
  Subject: RE: Delta/Finneman's - Delta's Discovery Response

   CAUTION: EXTERNAL EMAIL


  Dave,

  Yes, I will stipulate to January 25 as the deadline for Delta’s responses.

  I wish you and Rick a Happy New Year.

  - Austin




  From: Dave Dibble <ddibble@rqn.com>
  Sent: Monday, December 28, 2020 9:49 AM
  To: Austin Egan <austin@stavroslaw.com>
  Cc: Rick Thaler <rthaler@RQN.COM>
  Subject: Delta/Finneman's - Delta's Discovery Response

  Hi Austin,

  I hope you’re enjoying the holidays. I am writing to request an extension of the deadline for Delta’s
  response to Ms. Finneman’s first set of discovery requests. While we have been working to collect
  responsive information, the holidays have delayed that effort. Please let us know if you will agree to
  extend the deadline by several weeks until Monday, January 25, 2021.

  Thanks,
  Dave
  Dave Dibble | Ray Quinney & Nebeker P.C. | 36 South State Street, Suite 1400 | Salt Lake City, Utah 84111
  Direct: +1 (801) 323-3370 | Facsimile: +1 (801) 532-7543 | www.rqn.com | vCard
  This email is from a law firm and may contain privileged or confidential information. Any unauthorized disclosure, distribution, or
  other use of this email and its contents is prohibited. If you are not the intended recipient, please contact the sender and delete
  this email. Thank you.
